PER CURIAM.
The final judgment of dissolution of marriage is affirmed. The trial court’s rulings regarding the primary residence of the child of the marriage were within its discretion. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); § 61.13(2), (3), Florida Statutes (2002). The appellant complains that a visitation schedule has not yet been established by the parties, but the final judgment reserves jurisdiction for the court to resolve that issue if the parties are unable to reach agreement.
Affirmed.